          IN THE UNITED STATES DISTRICT COURT
      FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                   ASHEVILLE DIVISION

                CIVIL ACTION FILE NO. ________________

FEDERATED MUTUAL                    )
INSURANCE COMPANY, a                )
Minnesota corporation,              )     PLAINTIFF FEDERATED
               Plaintiff            )      MUTUAL INSURANCE
                                    )     COMPANY'S COMPLAINT
                  v.                )
                                    )
THUNDER CONTRACTING,                )
INC.; PHIL FERGUSON;                )
CAMALA FERGUSON,
              Defendants

           COMES NOW the Plaintiff Federated Mutual Insurance

Company (“Federated”) complaining of Defendants Thunder

Contracting, Inc. (“Thunder”) and Phil Ferguson and Camala Ferguson

(together, the “Indemnitors”) says and avers:

                           I.     PARTIES

           1.     Federated is a corporation organized and existing

under the laws of the State of Minnesota with a principal place of

business located at 121 East Park Square, Owatonna, MN 55060 and is




         Case 1:20-cv-00062 Document 1 Filed 02/26/20 Page 1 of 8
engaged in the business of providing, among other instruments,

contractor surety bonds.

             2.     Upon information and belief, Defendant Thunder a

corporation organized and existing under the laws of the state of North

Carolina with principal offices located at 18001 Great Smoky Mountain

Express Way, Waynesville, NC 28786 and is engaged in the

construction industry.

             3.     Upon information and belief, Defendants Phil

Ferguson and Camala Ferguson are citizens and residents of North

Carolina.

                  II.    JURISDICTION AND VENUE

             4.     This Court has jurisdiction over all parties.

             5.     This Court has subject matter jurisdiction pursuant to

28 U.S.C. § 1332(a)(1) based upon diversity of citizenship and an

amount in controversy in excess of $75,000.00, exclusive of interest and

costs.

             6.     Venue is proper before this Court pursuant to 28

U.S.C. § 1391(b) because a substantial part of the events that give rise


                                      2
            Case 1:20-cv-00062 Document 1 Filed 02/26/20 Page 2 of 8
to this action occurred within this judicial district and because upon

information and belief, Thunder maintains its principal places of

business and Indemnitors are domiciled respectively within this judicial

district.

                  III.     FACTUAL ALLEGATIONS

             7.    On or about November 22, 2016, Defendants Thunder,

and Indemnitors executed an Agreement of Indemnity ("Agreement of

Indemnity") whereby they agreed to exonerate, indemnify, and hold

Federated harmless from and against any claim, demand, liability, loss,

cost, charge, counsel fee, and expense of whatsoever kind or nature that

Federated incurred or may incur, by reason of becoming surety for

Thunder. A copy of the 2016 executed Agreement of Indemnity is

attached hereto and incorporated herein as Exhibit A.

                            Federated's Bonds

             8.    In consideration for the Agreement of Indemnity,

Federated issued contractor surety bonds for the foregoing projects

naming Thunder as bond principal (the "Projects") as follows:




                                      3
            Case 1:20-cv-00062 Document 1 Filed 02/26/20 Page 3 of 8
                 A.   Bond No. 6038397; North Carolina Department of

Transportation – Obligee; Gilder's Creek, Yancey County, NC Project;

Bond dated February 8, 2017;

                 B.   Bond No. 6067188; North Carolina Department of

Transportation – Obligee; Kendalls Church Road, New London, NC

Project; Bond dated April 3, 2018; and

                 C.   Bond No. 6081135; Town of Clyde, NC – Obligee;

Pigeon River North Sewer Rehabilitation; Bond dated September 4,

2018.

                      Bond Claims and Losses

           9.    Federated received payment bond claims from

subcontractors and suppliers of Thunder.

           10.   In discharge of payment bond obligations, Federated

remitted payment to Thunder's subcontractors and suppliers as follows:

                 Fortline Waterworks        $161,987.54
                 Trull Contracting, Inc.    $10,186.00
                 W.O.Grubb Steel
                 Erections, Inc.            $26,700.00
                 Hyatt Pipeline, LLC        $125,039.19
                 Vortex Services, LLC       $38,921.60
                 Total                      $362,834.33


                                   4
         Case 1:20-cv-00062 Document 1 Filed 02/26/20 Page 4 of 8
                    IV.   FIRST CAUSE OF ACTION

              (INDEMNITY – BREACH OF CONTRACT)

             11.   Federated realleges and incorporates by reference

paragraphs 1 through 10 of its Complaint.

             12.   The Agreement of Indemnity constitutes a valid and

binding contract between Federated and Defendants.

             13.   Federated is entitled by right of contract and operation

of law to indemnity from Defendants, jointly and severally, for losses,

costs, expenses, charges, and fees which Federated has incurred to date

related to the Projects and for any additional sums which Federated

may incur hereafter in discharge of bond obligations under the

Agreement of Indemnity.

             14.   Federated made demand upon Defendants for

contractual indemnity pursuant to its rights under the Agreement of

Indemnity.

             15.   As of the filing of this Complaint, Defendants have

failed to indemnify Federated.




                                    5
          Case 1:20-cv-00062 Document 1 Filed 02/26/20 Page 5 of 8
           16.   The failure of Defendants to indemnify Federated for

all loss incurred by Federated to date constitutes a breach of the

Agreement of Indemnity.

           17.   As a result of Defendants' breach of contract,

Federated has sustained damages in the amount of $362,834.33.

           18.   The Agreement of Indemnity contains provisions that

entitle Federated to recover its reasonable attorneys' fees and other

legal expenses from Defendants if Federated incurs such expenses to

enforce the Agreement of Indemnity.

           19.   Pursuant to North Carolina General Statutes Section

6-21.2, Federated is notified that:

                 a.    Attorneys' fees in the amount of 15% of the
outstanding indebtedness owing at the time of the institution of this
action will be sought by Federated from Defendants if payment in full of
the outstanding indebtedness on the Agreement of Indemnity is not
received by Federated within five days from the date of service of
process on Defendants; and

                 b.    Defendants will not be responsible for attorneys'
fees if payment in full of the outstanding indebtedness on the
Agreement of Indemnity is received by Federated within five days from

                                    6
          Case 1:20-cv-00062 Document 1 Filed 02/26/20 Page 6 of 8
the date of service of process on Defendants.
             20.   Under the Agreement of Indemnity, Federated is

entitled to recover all losses in the amount of $362,834.33, plus

expenses, costs, and reasonable attorneys' fees, and for all loss incurred

hereafter in discharge of Federated's bond obligations.

             WHEREFORE, Plaintiff Federated Mutual Insurance

Company prays the Court as follows:

             1.    That Plaintiff have and recover judgment against

Defendants Thunder Contracting, Inc., Phil Ferguson and Camala

Ferguson, jointly and severally, for the sum of $362,834.33, plus all pre-

judgment and post-judgment interest as allowed by law, together with

Federated's expenses, costs, and reasonable attorneys' fees incurred in

discharge of its bond obligations and enforcement of the Agreement of

Indemnity;

             2.    That Plaintiff have and recover the costs of this action;

and,

             3.    That Plaintiff have and recover such further relief as

the Court deems just and proper.



                                    7
          Case 1:20-cv-00062 Document 1 Filed 02/26/20 Page 7 of 8
              This the 26th day of February, 2020.


                                /s/ William S. Durr_______________
                                William S. Durr
                                N.C. State Bar I.D. No.: 030087
                                email: wsd@wardandsmith.com
                                For the firm of
                                Ward and Smith, P.A.
                                Post Office Box 2020
                                Asheville, NC 28802-2020
                                Telephone: 828.348.6070
                                Facsimile: 828.348.6077
                                Attorneys for Plaintiff Federated Mutual
                                Insurance Company




ND: 4839-1192-8246, v. 2




                                       8
             Case 1:20-cv-00062 Document 1 Filed 02/26/20 Page 8 of 8
